That the defendant cut the throat of this young woman when she resisted his attempt to rape her is established beyond reasonable doubt. There is only one reasonable deduction to be drawn from the evidence and that is the guilt of the defendant. There is not a scintilla of evidence challenging the truth of the confessions. Neither is there any evidence tending to show that such confessions were not freely and voluntarily made.
Furthermore, aside from the written statements introduced as confessions, there is uncontradicted testimony of witnesses of unquestioned integrity that defendant orally confessed to them the commission of this fiendish and brutal crime.
I agree that technical error was committed in receiving the transcript of confessions in evidence, but I fail to see wherein the rights of the defendant were prejudiced. It is not every technical error that warrants a reversal. If there were the slightest doubt about his guilt, I would unhesitatingly concur in a reversal of the judgment of conviction but, since there is none, it should be affirmed.
Defendant had a fair and impartial trial. It is true that he was not, under the Constitution, obliged to take the stand and tell what he knew about the case — as *Page 622 
any innocent man would be glad to do — but he should not be permitted to remain mute and then, when convicted, urge technicalities to escape the consequences of a just verdict.